Citation Nr: 1641648	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.   

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The evidence received since the November 2010 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

2.  Competent medical evidence serves to establish that the Veteran's bilateral hearing loss was caused by his active duty service.

3.  The evidence received since the August 2006 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

4.  The Veteran's tinnitus is etiologically related to his active duty service.





CONCLUSIONS OF LAW

1.  New and material evidence has been received since the November 2010 denial of service connection for bilateral hearing loss, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.385 (2015).

3.  New and material evidence has been received since the August 2006 denial of service connection for tinnitus, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran most recently filed a request to reopen his claims for entitlement to service connection for hearing loss and tinnitus in August 2011.  The claim for hearing loss was last denied in a November 2010 Board decision and the claim for tinnitus was last denied in an August 2006 rating decision.  

Although the claims for service connection for hearing loss and tinnitus were last denied by a November 2010 Board decision and an August 2006 RO decision, respectively, at the time of the last final denial of each claim the evidence of record was the same since the hearing loss denial was first denied in an August 2006 rating decision and no additional evidence was submitted after the rating decision.  Therefore, the evidence of record at the time of the last final denial of each claim included service treatment and service personnel records and a statement from the Veteran.

Since the last final denial of each claim, evidence added includes the Veteran's statements, private treatment records, and a November 2011 VA audiometric examination. 

Significantly, the VA and private treatment reports reflect diagnoses of hearing loss and tinnitus which was not shown at the time of the final prior denial of each claim.  

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.

Service Connection

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of his active duty service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss and tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 
38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.309 (a) (2015). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Prior to November 1, 1967, audiometric testing for hearing by a service department was reported by a standard set by the American Standards Association (ASA). However, since November 1, 1967, the standard for audiometric testing for hearing has been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).

A review of the Veteran's service treatment reports reflects that audiometric testing was conducted at the Veteran's entrance to and separation from service.  Of note, the Veteran's November 1965 entrance examination includes two audiograms which denote different audiometric thresholds.  The second audiogram included a date of February 1966.  At the November 1965 entrance examination, the results of audiometric testing, with pure tone thresholds (converted from ASA to ISO) recorded in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
0
LEFT
10
10
10
-
0

At the February 1966 entrance examination, the results of audiometric testing, with pure tone thresholds (converted from ASA to ISO) recorded in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
10
15
15
LEFT
25
15
15
15
15

At the October 1967 separation examination, pure tone thresholds (converted from ASA to ISO), in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
-
15
LEFT
15
15
15
-
20

The entrance and separation examinations revealed normal clinical evaluations of the ears and the Veteran denied trouble with his ears on report of medical history forms prepared in conjunction with the examinations.  

A review of the Veteran's service personnel records reflects that his principal duties included cannoneer and cargo carrier driver.  

Associated with the claims file is an uninterpreted audiogram from Ear, Nose and Throat Consultants of East Tennessee dated in September 2011.  The record indicates that the Veteran was diagnosed with high frequency hearing loss most likely related to artillery gunfire without hearing protection.   

A September 2011 medical record from S. M. O., M.D., of Ear, Nose and Throat Consultants of East Tennessee indicates that the Veteran reported a steady, nonpulsatile high-pitched tinnitus.  The Veteran reported a long history of high frequency hearing loss since the Veteran left service in the late 1960s.  The Veteran also noted that he was exposed to gunfire and Howitzers during artillery training in service.  The Veteran indicated that he worked as a truck driver in a quiet setting after service and does not hunt.  He reported that he has shot guns recreationally in the past and the last time was five or six years prior to the examination.  Dr. O. additionally indicated that the Veteran's audiogram revealed bilateral mild to severe high frequency sensorineural hearing loss most likely secondary to loud noise exposure.  Dr. O. noted that the Veteran's exposure to artillery explosions in service contributed to the Veteran's hearing loss significantly.  

At a November 2011 VA audiometric examination, the Veteran reported artillery exposure during service.  The VA audiometric examiner noted a positive history of occupational noise exposure working in a printing press, "pumpwork," and for UPS.  The examiner noted that the Veteran had a mild high frequency hearing loss in the [right] ear at his entrance to service.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
30
65
70
LEFT
40
20
35
60
75

Speech audiometry revealed speech recognition ability of 94 percent in the right and left ears.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner opined that the hearing loss was less likely than not caused by or as a result of an event in service.  The examiner's rationale was that the entrance and separation examination indicate stable hearing with no significant threshold shifts.  The examiner also indicated that the Veteran's hearing loss pre-existed service and was not aggravated beyond the normal progression in service because there was no significant threshold shifts during service.  With regard to tinnitus, the Veteran reported recurrent tinnitus but was unsure of the date and circumstances of the onset of tinnitus.  The examiner indicated that she was unable to provide an opinion as to the etiology of the tinnitus.  The examiner's rationale was that the Veteran had significant occupational noise exposure and there was no evidence of significant threshold shift during service.  She concluded that the confounding factors of occupational noise exposure and tinnitus onset would lend the examiner to be unable to provide a medical opinion without resort to speculation.  

As an initial matter, the Board notes that a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003. 

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government (VA) must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In this case, the Board notes that there is some confusion as to whether the Veteran's right ear hearing loss pre-existed service as there are two audiograms included on his entrance examination.  Moreover, while there is a high threshold finding at 500 Hertz on the right ear at the February 1966 entrance examination, this was not interpreted as demonstrating a hearing disability on entry and was not corroborated at the time of service separation.  Thus, the Board finds that the first prong of Wagner has not been met, and the claim is simply one of direct service connection.

With regard to the claim for hearing loss, the Board finds that while there is one opinion of record that does not support the claim for hearing loss, the Board does not find that to be any more probative than the evidence in support of the claim.   Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.

With regard to tinnitus, the medical evidence associated with the claims file reveals a diagnosis of tinnitus.  Additionally, the Board finds that that the Veteran is competent to give evidence about what he experienced.  For example, he is competent to discuss his current symptoms of tinnitus and his exposure to acoustic trauma in service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is a type of disorder associated with symptoms capable of lay observation).   

Thus, resolving all reasonable doubt in the Veteran's favor, the Board also finds that the competent and credible evidence creates a nexus between the Veteran's current tinnitus and active duty service.  Therefore, service connection for tinnitus is also warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

The claim for service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


